Citation Nr: 0836207	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-03 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral pes 
planus.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In September 2008, the veteran presented personal testimony 
during a Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

The Board notes that the veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In September 2008, the veteran waived RO consideration of his 
additional evidence.

The issue of entitlement to service connection for bilateral 
pes planus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of issues on appeal was obtained.

2.  In a June 1998 de novo decision the Board denied 
entitlement to service connection for bilateral pes planus; 
that determination has become final.

3.  Evidence received since the June 1998 decision is neither 
cumulative nor redundant of the evidence of record and 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for bilateral pes planus.


CONCLUSION OF LAW

As new and material evidence has been received, the claim for 
service connection for bilateral pes planus is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in August 2004.  Because of the 
favorable outcome in this appeal of this issue, any 
deficiency in the initial notice to the veteran of the duty 
to notify and duty to assist in claims involving new and 
material evidence is harmless error.

Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis-New and Material Evidence

In a June 1998 rating decision the Board denied entitlement 
to service connection for bilateral pes planus.  It was 
noted, in essence, that the medical evidence of record showed 
that the veteran's pes planus pre-existed his military 
service and was not aggravated by his active duty.  The 
veteran did not perfect an appeal of the decision, and it 
became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.104 (2007).

The evidence received since the June 1998 rating decision 
includes additional statements from the veteran, a transcript 
of a Board hearing, private treatment records including a 
letter which provides a possible nexus opinion linking the 
veteran's current pes planus to his active service, and VA 
medical records.  This evidence is neither cumulative nor 
redundant and raises a reasonable possibility of 
substantiating the claim.  Therefore, the claim for service 
connection for bilateral pes planus must be reopened and re-
adjudicated on the merits.  


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been submitted; the claim 
for entitlement to service connection for bilateral pes 
planus is reopened.


REMAND

As noted above, the veteran was provided VCAA notice in 
August 2004.  Subsequently, the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice 
requirements applied to all elements of a claim.  It was 
noted that regarding the disability-rating element, in order 
to comply with section 5103(a), VA must notify the claimant 
of any information, and any medical or lay evidence, not 
previously provided, that is necessary to establish a 
disability rating for each of the disabilities contemplated 
by the claim and allowed under law and regulation.  
Therefore, the Board finds appropriate action should be taken 
to ensure adequate VCAA notice as to all elements of the 
claim are provided.

In his September 2008 Board hearing, the veteran reported 
that he was in receipt of Social Security Insurance (SSI) 
benefits.  He stated that the basis of the award was his 
bilateral foot disorder.  However, neither the decision from 
the SSA awarding the benefits nor the medical records on 
which the decision was based have been obtained.  As such, VA 
has a duty to assist in gathering social security records 
when put on notice that the veteran is receiving social 
security benefits.  See Murincsak v. Derwinski, 2 Vet.App. 
363 (1992); Masors v. Derwinski, 2 Vet.App. 180 (1992).  
Therefore, the RO should obtain the veteran's SSA records and 
the associated medical records and associate them with the 
claims folder.

In light of the missing records and the requirements of 83 
C.F.R. § 3.159, the Board finds additional development is 
required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied.  This notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal.

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
that treated the veteran for his 
bilateral pes planus since 
September 2006.  Specifically, the AMC/RO 
should ask the veteran about any 
treatment received at the VA medical 
center in Fayetteville, North Carolina.  
After the veteran has signed the 
appropriate releases, those records not 
already of record should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

2.  The RO should obtain a copy of the 
SSA's decision awarding the veteran SSI 
benefits and copies of the records on 
which SSA based the initial award of 
benefits.  Any subsequent disability 
determinations, as well as the records 
upon which those determinations were 
made, should also be requested.

3.  The AMC/RO should then review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  When the above development has been 
completed, the AMC/RO should readjudicate 
the issue on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the AMC/RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


